Citation Nr: 9922461	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-10 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUE

Entitlement to service connection for depression.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 17, 1968, to 
January 16, 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1995 rating decision of the RO.  



REMAND

The veteran contends that he suffers from depression as a 
result of his military service.  He testified at a hearing 
conducted before this Member of the Board in May 1999, that 
he was targeted for harassment and, ultimately, discharge 
from the service, during basic training due to medication 
that he was taking for his hypogonadism.  He further stated 
that he was initially diagnosed as suffering from depression 
at a VA facility located in Albany, New York; however, copies 
of these records are not associated with the claims folder.  

The VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well 
grounded.  Boeck v. Brown, 6 Vet. App. 14 (1993) and Grivois 
v. Brown, 6 Vet. App. 136 (1994).  However, if the claimant's 
application for benefits is incomplete, the VA shall notify 
him of the evidence necessary to complete the application.  
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1997).  An 
application is incomplete if the VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, indeed necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

As noted hereinabove, the evidence currently associated with 
the claims file includes testimony from the veteran 
indicating that he was treated for depression at a VA 
facility located in Albany, New York.  Hence, additional 
steps should be taken to attempt to obtain complete medical 
records.  

Thus, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
depression since service.  After securing 
the necessary release, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request and 
associate them with the claims folder, 
including records from VA facility 
identified by the veteran located in 
Albany, New York.  The veteran also 
should be asked to submit any other 
medical evidence which tends to support 
his assertion that he suffers from 
current psychiatric disability due to 
disease or injury which was incurred in 
or aggravated by service.  

2.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
All indicated development should be 
undertaken in this regard.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



